                Case 2:19-cr-00105-TLN Document 27 Filed 05/12/20 Page 1 of 3


 1   LAW OFFICE OF DAVID GARLAND
     David M. Garland, SBN 223679
 2   Sacramento, CA 95814
     Telephone: (916) 366-1069
 3   Email: dgarland@rocketmail.com

 4

 5   Attorney for Defendant

 6   ERICK STEVEN PEREZ

 7

 8

 9

10
                                  IN THE UNITED STATES DISTRICT COURT
11

12                                  EASTERN DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                            Case No.: 2:19-CR-00105-TLN
14                   Plaintiff,
15
     vs.                                                  STIPULATION AND ORDER
                                                          CONTINUING JUDGMENT AND
16                                                        SENTENCING AND MODIFYING
     ERICK STEVEN PEREZ,
17                                                        SCHEDULE FOR DISCLOSURE OF PRE-
                     Defendant                            SENTENCE REPORT
18
                                                          DATE:  MAY 14, 2020
19                                                        TIME:  09:30 A.M.
20                                                        COURT: HON. TROY L. NUNLEY

21

22

23                                                STIPULATION

24                    Defendant, by and through his counsel of record, hereby requests an order
25   continuing his Judgment and Sentencing, currently scheduled for May 14, 2020, to July 16,
26
     2020, at 9:30 a.m., due to a delay in the scheduling of the pre-sentencing interview and
27
     preparation of the Pre-Sentencing Report. The United States and the Probation Office have no
28
                                                      1
               Case 2:19-cr-00105-TLN Document 27 Filed 05/12/20 Page 2 of 3


 1   objection to the requested continuance. The parties hereby stipulate and request the Schedule for
 2
     Disclosure of Pre-Sentence Report and for the filing of Objections to the Pre-Sentence Report be
 3
     modified as follows:
 4

 5

 6                  Reply or statement of non-opposition shall be filed with the court no later than:

 7   7/08/2020
 8
                    Formal Objections to the Pre-Sentence Report shall be filed with the Court and
 9
     served on the Probation Officer and opposing counsel no later than:
10
     7/01/2020
11

12                  Counsel’s written objections to the Pre-Sentence Report shall be delivered to the

13   Probation Officer and opposing counsel no later than:
14
     6/16/2020
15
                    The Probation Officer’s Pre-Sentence Report shall be filed with the court and
16
     disclosed to counsel no later than:
17

18   6/05/2020.

19                  IT IS SO STIPULATED.
20

21
     Dated: May 11, 2020                                        /s/ DAVID GARLAND
22                                                               DAVID GARLAND
                                                                 Counsel for Defendant
23

24
     Dated: May 11, 2020                                        McGREGOR W. SCOTT
25                                                              United States Attorney
26

27                                                              /s/ VICENZA RABENN
                                                                VICENZA RABENN
28                                                              Assistant United States Attorney
                                                     2
        Case 2:19-cr-00105-TLN Document 27 Filed 05/12/20 Page 3 of 3


 1                                  ORDER
 2

 3
     IT IS SO FOUND AND ORDERED this 12th day of May, 2020.
 4

 5

 6

 7

 8                                            Troy L. Nunley
                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        3
